                  Case 0:21-cv-00108-SWS Document 18 Filed 06/11/21 Page 1 of 2
                   Case 0:21-cv-00108-SWS Document 3-1 Filed 06/03/21 Page 1 of 2


AO 440 (Rt'v. 06/12) Summons in a Civil Action



                                      United States DisTRiqji^^® yohihg
                                                                      for the

                                                             District of Wyoming 2021 Ml 1 1                     ^
                WYOMING GUN OWNERS    J OWNERS                            ^         "        ■ q^£YcNHE


                            Plaiiilijf(s)
                                                                                Civil Action No. 21-CV-108-S

   EDWARD BUCHANAN; KAREN WHEELER; KAI
         SCHON; and BRIDGET HILL



                           Defcndantfs)


                                                        SUMMONS IN A CIVIL ACTION


fo: (Dejl'iidanl's name and address) KAI SCHON
                                            Elections Division Director
                                            Secretary of State's Office
                                            Herschier Building East
                                            122 West 25th Street
                                            Suite 100
                                            Cheyenne, WY 82002-0020

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days il you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12(a)(2) or(3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer onnotion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Seth "Turtle" Johnson (WBA 7-5748)
                                            Slow and Steady Law Office, PLLC
                                            1116 W. Farm Ave.
                                            P.O. Box 1309
                                            Saratoga, WY 82331
                                        (307)399-6060

          If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaini.
You also must file vour answer or motion with the court.




                                                                                  CLERK OF/COURT



                  06/03/2021
                                                                                         /   Signaliire ofC Jerk or Deputy Clerk
                  Case 0:21-cv-00108-SWS Document 18 Filed 06/11/21 Page 2 of 2
                    Case 0;21-cv-00108-SWS Documents Filed 06/03/21 Page 2 of 2


AC)440(Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 21-0108


                                                          PROOF OF SERVICE
                    (This sectivn should not befiled with the court unless required by Fed. R. Civ.P.4(I))

          This summons for(mme ofindividual and tide, i/anyj
was received by me on               (qI             I
          □ I personally served the summons on the individual at (place)
                                                                                 on Idate)                            ;or


          □ I left the summons at the individual's residence or usual place of abode with (namei
                                                                 , a person of suitable age and discretion who resides there,
          on tdaie)                               , and mailed a copy to the individual's last known address; or

         ^ I served the summons on (name of individual)                                                                         . who is
           designated by law to accept service of process on behalf of (name^'or^anizaium) ^^fll                            A
                                                   ~L)i'rep^4^
          □ 1 returned the summons unexecuted because                                                                               ; or



          □ Other (Specify):




           My fees are $                          for travel and $                   for services, for a total of $         o.OO


            declare under penalty of perjury that this information is true.



Date:                         c2f>(SJ
                                                                                              rver s signaliire




                                                                                         Printed name and title




                                                           y-ZiCiS                                       CfhtiyeiiM, kj V t5<3to^i>J
                                                                                             Server '.v address


Additional information regarding attempted service, etc:
                                                                          CASEY TESTA • NOTARY PUBLIC
                                                                         COUNTY OF               STATE OF
                                                                          LARAMIE    C           WYOMINQ

                                                                         MXCO^ISSION EXPIRES NOV 30 2084
